Case 8:20-cv-02647-KKM-AAS Document 32 Filed 04/07/21 Page 1 of 3 PageID 366




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

LOUISE THOMAS,

              Plaintiff,
v.                                                 Case No. 8:20-cv-2647-T-KKM-AAS

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

          Defendant.
_______________________________________/

                                        ORDER

       Plaintiff Louise Thomas moves to remand this case back to state court. (Doc. 8).

Defendant Prudential Insurance opposes Thomas’s motion. (Doc. 16). Since the

motion for remand became ripe, Thomas filed, without opposition, an amended

complaint. (Doc. 28). Although the amended complaint clarifies that Thomas seeks

benefits under Prudential’s long-term care policy beginning December 23, 2019, the

issue about the amount in controversy remains.

       The Court is satisfied that complete diversity between the parties exists. Thomas

does not contest that complete diversity exists between her and Prudential. And

Prudential sufficiently shows that it is a citizen of New Jersey, while Thomas is a Florida

citizen. (See Doc. 1).

       Instead, the issue is whether Prudential proved by a preponderance of the

evidence that the amount in controversy exceeded $75,000 at the time of removal. (See
Case 8:20-cv-02647-KKM-AAS Document 32 Filed 04/07/21 Page 2 of 3 PageID 367




Doc. 8). Thomas concedes that her claimed damages is at least $55,000, (id. at 2), and

the Court agrees with that estimate based on a calculation of the daily benefits owed

under the long-term care insurance policy. But Thomas argues that Prudential fails to

show that an additional $20,000.01 exists to cross the jurisdictional threshold. (Id.).

       Thomas’s argument fails. In addition to alleged damages resulting from the

contractual breach, Thomas alleges that she is entitled to attorney’s fees under Sections

627.428 and 627.736, Florida Statutes. (Doc. 28). Those sections provide for attorney’s

fees to a prevailing plaintiff in an insurance-contract dispute. See Fla. Stat. §§ 627.428;

627.736. When a statute provides for attorney’s fees to the plaintiff, the amount in

controversy includes those attorney’s fees for jurisdictional purposes. Morrison v. Allstate

Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000). So the amount in controversy here

includes Thomas’s $55,000 in damages plus her statutory attorney’s fees.

       To determine the amount in controversy, courts may make reasonable

deductions and inferences. Roe v. Michelin N.A., Inc., 613 F.3d 1058, 1061–62 (11th Cir.

2010). What is more, “courts may use their judicial experience and common sense in

determining whether the case stated in a complaint meets federal jurisdictional

requirements.” Id. at 1062.

       In cases like these dealing with breach of insurance contracts, attorney’s fees

regularly equal more than $20,000. See Mirras v. Time Ins. Co., 578 F. Supp. 2d 1351, 1353

(M.D. Fla. 2008) (Moody, J.) (finding that attorney’s fees would reach at least $28,000

in a breach-of-insurance-contract case); Harvest Moon Distrib., LLC v. Southern-Owners Ins.

                                             2
Case 8:20-cv-02647-KKM-AAS Document 32 Filed 04/07/21 Page 3 of 3 PageID 368




Co., 6:20-CV-1026-Orl-40DCI, 2020 WL 6382625, at *2–3 (M.D. Fla. Aug. 12, 2020)

(Byron, J.) (finding that attorney’s fees would reach at least $30,000 in a breach-of-

insurance-contract case). Therefore, using judicial experience and common sense, the

Court finds that the attorney’s fees in this case would likely reach at least $20,000.01.

As a result, the amount in controversy in this case is met. Thomas’s motion for remand

(Doc. 8) is DENIED.

      ORDERED in Tampa, Florida, on April 7, 2021.




                                           3
